Crumpacker, J.,
Concurring.
Proceeding under Burns’ 1933, §6-2411, the appellant filed its petition for a rehearing and re-determination of inheritance and transfer taxes due it from the estate of Clarrena Yoquelet, deceased, and as grounds therefor specified four particulars in which the court’s order is alleged to be erroneous. To this petition the appellee demurred for want of facts and was sustained. None of the grounds for rehearing indicates of what the court’s alleged error consists but each charges that the act complained of was erroneously done. This is sufficient to withstand a demurrer.
Although there is precedent for addressing a demurrer to a petition of this character, Fort Wayne Commandery, etc. v. Bracken, And. (1924), 82 Ind. App. 227, 145 N. E. 589, I doubt its propriety. In my opinion the practice is analagous to that governing motions for a new trial in ordinary civil procedure.
Note. — Reported in 104 N. E. 2d 133.